Citation Nr: 0407165	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer. Law Clerk




INTRODUCTION

The veteran had active service from May 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).

The above issue was developed by the Board in November 2002, 
and remanded in July 2003.  The case was thereafter returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.

2.  The evidence does not show that the veteran is currently 
diagnosed with PTSD or other psychiatric disorder.  He was 
noted to have been seen for a hysterical psychoneurosis 
during service, but there is no chronic disorder shown after 
service, and PTSD or other psychiatric disorder is not 
currently shown. 


CONCLUSION OF LAW

PTSD is not currently shown so was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case the veteran was provided preadjudication 
notice.  Furthermore, there is additional and complete notice 
as discussed below.  As such, the Board can proceed.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

In the present case, regarding the issue of entitlement to 
service connection for PTSD, a substantially complete 
application was received in April 2001.  Thereafter, in a 
rating decision dated in December 2001 that issue was denied.  
Before that rating action was promulgated the AOJ, in June 
2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  The 
provisions of the VCAA were subsequently provided to the 
claimant in the January 2002 statement of the case (SOC) and 
the July 2003 supplemental statement of the case (SSOC).

Because the VCAA notice in this case was provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) and 
supplemental statement of the case (SSOC) were provided to the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Although 
the veteran was given 60 days to respond with the 
information, on December 16th, 2003, the President signed 
H.R. 2297, Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), which stated that 
"nothing shall be construed to establish a duty on the part 
of the Secretary to identify or readjudicate any claim that 
is not submitted during the one-year period under 38 U.S.C.A. 
5103A or has been the subject of a timely appeal to the Board 
of Veterans' Appeals or the United States Court of Appeals 
for Veterans Claims."  This change was effective as of 
November 9, 2000.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  Furthermore, the veteran was sent the SOC in 
January 2002 and the SSOC in July 2003 and has not submitted 
additional evidence to substantiate his claim.  As this 
evidence provides a sufficient basis upon which to evaluate 
the claim, VA's duty to assist has been met.  See 38 U.S.C.A. 
§ 5103A.  

B. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

C. Factual Background

The RO has made reasonable efforts to obtain the service 
medical records.  The veteran's medical records from his 
period of service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The available record does reflect however, 
that there is information on file from the U.S. Department of 
the Army Office of the Surgeon General (SGO).  Pertinent 
information reveals that that the veteran was seen in Italy 
in February 1944 for a hysterical psychoneurosis.  No other 
information is available.  Other information reveals he was 
wounded in combat and received 2 Purple Heart Medals, a 
Bronze Star Medal, and a Combat Infantry Badge.  Other 
development has included VA examinations and a "psycho-
social" report.

On VA "psycho-social" report of June 2001, the veteran 
reported that he dreamt about his war experiences, but did 
not have constant nightmares and experienced intrusive 
thoughts, but they were not reported as being intense.  He 
reported that upon returning from the war he experienced 
startle response and high anxiety.  He reported that his 
family doctor treated him for about five years and then his 
family doctor's son treated him, who is deceased.  The 
veteran reported that he entered Africa as a member of the 
45th Division 180 Infantry and he was assigned duty as a 
forward observer.  He reported that he was wounded twice but 
that he returned to his unit after medical treatment and 
received two Purple Hearts and enough points to return to the 
United States.  The veteran reported that upon discharge he 
was examined by the Butler VA Medical Center and told that he 
should return every month.  He reported that he feared 
possible inpatient, therefore he never returned.  He reported 
that his coping mechanism was employment and he was able to 
maintain his symptoms by remaining occupied.  The counselor 
reported that the veteran minimized some of his symptoms due 
to pride in service.  The diagnostic impression was mild 
PTSD, difficulty maintaining part-time employment and his 
Global Assessment Functioning (GAF) score was 60.  This 
conclusion was reached by a social worker and a consulting 
psychologist.

On VA PTSD examination of October 2001, the veteran reported 
that he had some difficulty with anxiety of a generalized 
nature and an occasional startle reaction when he initially 
came home form service.  He reported that he received 
treatment from a family doctor for four or five years.  He 
denied any and all symptoms associated with PTSD or any other 
psychiatric disorder since that time.  He reported having 
occasional dreams about the war, which did not awaken him and 
he occasionally thought about the war, but did not describe 
this as intrusive, troublesome or upsetting.  The examination 
revealed that the veteran was alert, oriented in all three 
spheres, in good contact with routine aspects of reality and 
showed no signs or symptoms of psychosis.  His memory and 
intellect appeared to be intact for a man of his age and 
judgment and insight were quite intact.  The overall clinical 
impression was one of no psychiatric diagnosis and there was 
no evidence to justify a diagnosis of PTSD.  The diagnoses 
were no PTSD and the veteran did not seem to have any major 
stressors in his life other than the stress and strain of 
normal daily life and of the aging process.  His GAF score 
was 90.  The examiner concluded that there was neither 
evidence of PTSD nor was there evidence of any other type of 
psychiatric disorder.  This examination was conducted by a 
psychologist.

On VA PTSD examination of May 2003, the veteran reported that 
the explosion of an artillery shell wounded him but that he 
successfully recuperated and showed no psychological ill 
effects from the wound.  The diagnostic impression was that 
the veteran had a GAF of 80, that there was no disorder that 
would lower that if there had been any comorbidity, there was 
no evidence of PTSD, there was no evidence of any other type 
of psychiatric disorder, the veteran's faculties were 
actually quite sharp and he functioned extremely well for a 
person of his age and he had a very active life.  This 
examination was conducted by a psychiatrist.

D. Analysis

A prerequisite for granting service connection for a disorder 
is that the disorder or disability is currently present 
and/or identifiable.  See e.g., Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  It is at this point that the veteran's 
claim in this case fails.  It is not established by the 
competent clinical evidence that he has PTSD or other 
psychiatric disorder, and certainly not one that can be 
related to service.

The available information shows that the veteran was wounded 
during World War II service and has received the Combat 
Infantry Badge.  Further, he was treated for a hysterical 
psychoneurosis during the early part of 1944.  He has also 
reported that there was some additional private treatment 
after service from individuals who are now deceased.

When seen in relation to the current claim, he was found, 
initially, to have PTSD.  When seen at a Vet Center the 
social worker and psychiatrist there concluded that the 
veteran had PTSD.  Review of this evaluation, however, 
reveals few complaints or findings that support that 
diagnosis.

There is a second evaluation from a psychiatrist on file.  
After that examination, which appears to be more detailed 
than the Vet Center exam, it was concluded that there was no 
PTSD or other psychiatric disorder that could be clinically 
documented.

In the face of this conflicting evidence, the Board sought 
additional psychiatric examination.  That examination by a 
psychiatrist was accomplished, and also resulted in a 
conclusion that there was no psychiatric disorder, including 
PTSD that could be found.  Thus, while clearly there are 
verified stressors present, two separate comprehensive 
examinations have concluded that the veteran does not have 
PTSD or other psychiatric disorder.  As such there is no 
disorder to service connect.  The Board is persuaded that the 
latter 2 examinations are more complete and comprehensive 
than the one conducted at the vet center.  Later reviewers 
have reviewed that examination and also found it lacking.  
Thus, in the absence of a confirmed and supported diagnosis 
of PTSD, there is nothing to service connect.  

Finally the evidence preponderates against the claim.  
Accordingly there is no doubt, reasonable or otherwise in 
need of resolution.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



